Citation Nr: 1823397	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10% for a service-connected right knee condition from November 5, 2010.

2.  Entitlement to service connection for bilateral foot condition, to include as secondary to the service-connected right knee condition.

3.  Entitlement to service connection for bilateral hip condition, to include as secondary to the service-connected right knee condition.

4.  Entitlement to service connection for a low back condition, to include as secondary to the service-connected right knee condition.

5.  Entitlement to service connection for a left knee condition, to include as secondary to the service-connected right knee condition.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1979 to December 1979.  

The matters currently on appeal come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2017, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript is of record.

The issues of entitlement to service connection for bilateral hip condition, low back condition, and left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for symptomatic removal of semilunar cartilage.

2.  The Veteran's right knee disability was manifested by symptoms of moderate lateral instability.

3.  The evidence of record is against a finding that the Veteran has a current bilateral foot condition.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's right knee condition under Diagnostic Codes (DC) 5258 and 5259 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258-5259 (2017).

2.  The criteria have been met for a separate disability rating of 20 percent for the Veteran's right knee instability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257 (2017); see also 38 C.F.R. § 4.71a, DC 5256, 5260, 5261.

3.  The criteria for service connection for bilateral foot condition have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected right knee condition.  See November 2010 Statement.  In June 2017 the Veteran testified that he was seeking an increase to 20 percent for his right knee condition.  See June 2017 Hearing Testimony.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.

The Veteran right knee condition is evaluated under Diagnostic Code (DC) 5259.  DC 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation and lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  See id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence.  See 38 C.F.R. § 4.6.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not "duplicative of or overlapping with the symptom[s]" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment for knee instability (Diagnostic Code 5257) and limited knee motion (either in flexion or extension, or both) does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998) (explaining that if there is a disability rating under Diagnostic Code 5257 (instability), and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Compensating a claimant under Diagnostic Code 5257 and Diagnostic Code 5258 (dislocated cartilage with locking pain and effusion) also does not constitute pyramiding.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017).  (holding that that ratings under DC 5257, 5260, and 5261 do not necessarily preclude ratings under DCs 5258 and 5259).

In February 2011 the Veteran underwent a VA examination of his right knee.  The Veteran reported symptoms of swelling, lack of endurance, and pain.  No flare-ups were reported.  

Examination of the right knee showed evidence of tenderness, but there was no evidence of edema, effusion, weakness, redness, heat, subluxation, guarding of movement, no locking pain, genu recurvatum or crepitus.  The range of motion was shown to be: flexion 0 to 130 degrees with pain and extension 0 degrees with pain. The right knee joint function was not shown to be additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  The anterior and posterior cruciate ligaments stability test was within normal limits, the medial and lateral collateral ligaments stability test was within normal limits, and the medial lateral meniscus stability test was within normal limits.  

In June 2017 the Veteran testified that he wore a knee brace everyday due to instability in his right knee and that his knee would "lock up" on him once or twice a week.

The Veteran's right knee condition is evaluated under Diagnostic Code (DC) 5259.  DC 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a.  As the Veteran is already in receipt of the highest disability rating under these criteria, a higher rating cannot be assigned under this DC.

The Board concludes that at all times relevant to this appeal; the Veteran has met the criteria for a separate rating of 20 percent, but not more, for moderate lateral instability of the right knee under DC 5257.  Adding an evaluation of the Veteran's left knee disability under DC 5257 does not violate 38 C.F.R. § 4.14.  See Lyles, supra.  The Board finds that evaluation is warranted based on the Veteran's lay statements regarding perceived instability of his right knee.  The Veteran is competent to report those symptoms, and the Board finds the Veteran's lay statements credible and probative of right knee instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's regular use of an assistive device to address knee instability further supports evaluating his right knee instability as moderate under DC 5257.  

However, a rating of 30 percent for severe knee instability is not warranted.  The Veteran reported that his right knee gives way from time to time; however, the record does not address the severity of the buckling or whether buckling of the right knee causes the Veteran to stumble or fall.  Moreover, the medical evidence of record-though not required by DC 5257 to demonstrate severe knee instability-weighs against an evaluation in excess of 20 percent.  A February 2011 evaluation of the Veteran's right knee found that all ligamentous structures in the right knee were intact.  The VA examiner performed a series of tests to evaluate the anterior cruciate ligament, posterior cruciate ligament, medial instability, and lateral instability; each of those tests yielded normal results.  Those findings of no instability in the Veteran's right knee weigh against a rating of 30 percent for severe right knee instability.

The Board has also considered whether a higher disability rating or separate disability rating is warranted under any other DC.  However, the Board finds that the evidence does not show that the Veteran suffers from ankylosis of the knee, that his limitation of flexion and extension is such to warrant a higher rating, or that his disability more nearly approximates the criteria for locking, pain, and effusion into the joint.  See 38 C.F.R. 4.71a, DCs 5256, 5258, 5261, 5262.  

Service Connection

The Veteran asserts entitlement to service connection for bilateral foot condition, to include as secondarily due to his service-connected right knee condition.  See June 2017 Hearing Transcript.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that the evidence does not support a finding of service connection for a bilateral foot condition.  

With regard to a current disability, the Board finds that the evidence does not demonstrate a current disability.  Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with a bilateral foot condition at any time during the course of the appeal, and the Veteran has not contended otherwise.  See July 2017 Hearing Transcript.  The Veteran also testified that the foot pain and discomfort he previously had was alleviated with physical therapy and that he no longer suffers from foot pain.  Although the Veteran has credibly testified that he suffered from some pain in his feet during the appellate period, at no point did the evidence of record support a finding that the pain was so severe as to cause a functional impairment.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467, at *28 (Fed. Cir. Apr. 3, 2018) ("We do not hold that a veteran could demonstrate service connection simply by asserting subjective pain. . . . To establish the presence of a disability, the veteran will need to show that her pain reaches the level of functional impairment of earning capacity.").

Thus, because the evidence of record does not demonstrate a current disability, service connection cannot be granted on either a direct or secondary basis.  See Shedden and Wallin, both supra.  


ORDER

Entitlement to an increased rating in excess of 10 percent for a right knee condition, under DC 5259, is denied.

A separate rating of 20 percent, under DC 5257, for right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for bilateral foot condition, to include as secondary to service-connected right knee condition, is denied.


REMAND

Upon review of the record, the Board finds that the remaining issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

The Board notes that the Veteran has not been afforded a VA examination with respect to his current claims for service connection a bilateral hip condition, lower back condition, and left knee condition.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran testified and provided evidence of diagnoses for bilateral hip, low back, and left knee conditions; is currently service-connected for a right knee disability; has asserted that these conditions are due to his service-connected disability; and has provided lay evidence that the conditions may be associated with his service-connected disability; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for examinations and etiology opinions are warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After obtaining any outstanding updated treatment records, schedule the Veteran for a VA examination with appropriate examiner to address the nature and etiology of the bilateral hip condition, to include as secondary to the service-connected right knee condition.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report should reflect that the claims file was reviewed, including any newly associated personnel records.

(a) With regard to the bilateral hip condition, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his symptoms.

(b) For the bilateral hip condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected right knee condition.

If the examiner finds that the bilateral hip condition was aggravated by his service-connected right knee condition, then he/she should specify the baseline level of disability of the disability prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected right knee condition.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination with appropriate examiner to address the nature and etiology of the lower back condition.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report should reflect that the claims file was reviewed, including any newly associated personnel records.

(a) With regard to the lower back condition, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his symptoms.

(b) For the lower back condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected right knee condition.

If the examiner finds that the lower back condition was aggravated by his service-connected right knee condition, then he/she should specify the baseline level of disability of the disability prior to aggravation and the permanent, measurable level of increased impairment due to service-connected right knee condition.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination with appropriate examiner to address the nature and etiology of the left knee condition.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report should reflect that the claims file was reviewed, including any newly associated personnel records.

(a) With regard to the left knee condition, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his symptoms.

(b) For the left knee condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected right knee condition.

If the examiner finds that the left knee condition was aggravated by his service-connected right knee condition, then he/she should specify the baseline level of disability of the disability prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected right knee condition.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


